PER CURIAM.
Defendant appeals a summary final judgment for $4,200 plus costs and attorney’s fees in this action to recover the amount due on a promissory note.
Plaintiff, Jack August, filed a complaint against the defendant, Nathan Fritz, and alleged that defendant executed and delivered a $5,000 promissory note to plaintiff and failed to pay the note when due. Defendant responded with a motion to dismiss on the grounds the complaint was vague and ambiguous. Thereafter, plaintiff filed a motion for summary judgment with supporting affidavits. Defendant filed no' opposing affidavits, but did take plaintiff’s deposition. The trial judge entered final summary judgment awarding plaintiff $4,200 plus $40 in costs and $1,000 as a reasonable attorney’s fee.
Defendant contends it was error to enter summary final judgment inasmuch as there existed material issues of fact, to wit: (1) the complaint alleged that $5,000 was due and owing and defendant asserted that he made a total of $800 in partial payments, and (2) the note shows plaintiff and Air-Lite Pools, Inc. as the payees, nevertheless the complaint alleges defendant only owes the plaintiff the money due.
As to the issue of the amount due on the note, plaintiff in his affidavit in support of his motion for summary judgment and in his deposition clearly states that the amount due on the note is $4,200. Defendant did not contest this amount as still being owed and, in fact, in his brief admits he made partial payments totaling $800.
With respect to the question of plaintiff and Air-Lite Pools, Inc. being joint payees, the record contains the deposition testimony of the plaintiff that he is president and sole stockholder of Air-Lite Pools and that no other person had an interest in the company. In addition, there is a corporate resolution authorizing the transfer of any interest Air-Lite Pools may have in the note to the plaintiff. There being no material issues of fact, the trial judge was correct in entering the summary final judgment herein appealed.
Affirmed.